Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-4, 6-8, and 10-13 are currently pending and are examined on the merits herein.  

Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for foreign priority based on an application filed in Germany on 03/28/2018, which papers have been placed of record in the file. 

							IDS

	The information disclosure statement (IDS) submitted on 09/28/20 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.




Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 10-12 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting AMPK comprising administering  a compound of Formula (I), does not reasonably provide enablement for treatment or prophylaxis of every single disease in existence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method for treatment or prophylaxis of a disease, comprising administering to a mammal in need thereof an effective amount of a compound of Formula (I) according to claim 1, or a stereoisomer, a tautomer, an N-oxide, a hydrate, a solvate, or a salt thereof, or a mixture of the foregoing.  The instant specification fails to provide information that would allow the skilled artisan to practice 

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method for treatment or prophylaxis of a disease, comprising administering to a mammal in need thereof an effective amount of a compound of Formula (I) according to claim 1, or a stereoisomer, a tautomer, an N-oxide, a hydrate, a solvate, or a salt thereof, or a mixture of the foregoing. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated that the compounds of the formula (I) were effective in inhibiting AMPK as demonstrated in table 2 in the specification, nowhere in the specification did applicant demonstrate treatment of any disease, let alone cancer. Moreover, the examiner contends that hyperproliferative disorder encompasses a myriad of disorders that are contrasting different and that possess contrasting etiology. Consequently, treatment of one type of disease would not necessarily result in treatment of every hyperproliferative disorder or treatment of every other disease in existence.  Since applicant has yet to demonstrate treatment of any disease and given that various diseases possess contrasting pathology, the examiner 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single disease in existence”. While such “treatment” might theoretically be possible for inhibiting AMPK with the compounds of Formula (I), as a practical matter it is nearly impossible to achieve a treatment for all possible diseases with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of the compounds of formula (I) to treat every single disease and disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for all of the disclosed diseases, other than inhibition of AMPK with the compounds of formula (I). The latter is corroborated by the working examples on page 111, table 2.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to psoriasis, for example, having unrelated mechanisms of action, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds of Formula (I) could be predictably used for the treatment of all diseases in existence including cancer as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 8 and 10-12 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting AMPK comprising administering  a compound of Formula (I), does not reasonably provide enablement for prophylaxis of every single disease in existence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method for treatment or prophylaxis of a disease, comprising administering to a mammal in need thereof an effective amount of a compound of Formula (I) according to claim 1, or a stereoisomer, a tautomer, an N-oxide, a hydrate, a solvate, or a salt thereof, or a mixture of the foregoing.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment or prophylaxis of every single disease in existence and/or every single hyperproliferative disorder.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method for treatment or prophylaxis of a disease, comprising administering to a mammal in need thereof an effective amount of a 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “prevention of every single disease in existence”. While such “inhibition of AMPK” might theoretically be possible with the compounds of Formula (I), as a practical matter it is nearly impossible to achieve prevention for all possible diseases with the same compound. 

The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of the compounds of formula (I) to prevent every single disease and disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for all of the disclosed diseases, other than inhibition of AMPK with the compounds of formula (I). The latter is corroborated by the working examples on page 111, table 2.  


	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds of Formula (I) could be predictably used for the prevention of all diseases in existence including cancer as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, and 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adler et al. (WO 2008/071451 A1, cited by applicant and filed on an IDS 1449).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Adler et al. teach dihydropyridine derivatives of Formula (I)useful as protein kinase inhibitors for the manufacture thereof and for the treatment of c-Met mediated diseases and/or conditions (see abstract). Specifically, Adler et al. teach compounds of Formula (I):

    PNG
    media_image1.png
    208
    215
    media_image1.png
    Greyscale

wherein R4, R5, and R6 are methyl; R3 is cyano or CN; R1 is H; and R2 is:

    PNG
    media_image2.png
    250
    198
    media_image2.png
    Greyscale
wherein R2-3 is an indazole wherein R10 is H; Z is C-R11 wherein R11 is H; X is CR11 wherein R11 is halo and Y is CR11 wherein R11 is halo; D and B are N and NR12 wherein R2 is H; and A is C-R11 wherein R11 is –NHC(=O)-R7 wherein R7 is optionally substituted aryl wherein the phenyl ring is substituted by 2-chloro (see pgs. 2-4).  Compound 129 and said aforementioned compound renders obvious instant formula (I) wherein R3 is F, R2 is I; R1 is first phenyl moiety wherein X3-X6 is H and X2 is a halogen atom.  Such recitation renders obvious instant compound of claim 4 or second compound listed in claim 4: 2-chloro-N-(5-(3,5-dicyano-1,2,6-trimethyl-1,4-dihydropyridin-4-yl)-6-fluoro-7-iodo-1H-indazol-3-yl)benzamide (see instant claim 4).  Additionally, Adler et al. teach that the compounds can be formulated as isomeric compounds or salts thereof (see pgs. 15-16).  Adler et al. also teach that the compounds can treat c-Met mediated diseases including cancer such as breast, pancreatic, brain , lung, etc…(see g. 42).  The compounds of the invention can also be formulated as a pharmaceutical composition wherein said compounds are combined 
 
                                                                                	
	Adler et al. do not specifically teach a compound possessing 3 methyl groups attached to the pyridine moiety or addition of anti-cancer agents.  

The examiner however contends that addition of the therapeutic agents taught by Adler et al. can include anti-cancer agents since Adler et al. teach treatment of various cancers and thus addition of anti-cancer agents is obvious if the desire is to enhance anti-tumor effects.            As for compounds containing 3 methyl groups on the pyridine, the examiner maintains that compound 129 renders obvious instant compound of formula (I) wherein  N is attached to hydrogen (see table 2, pg. 82 and compound 129, pg. 88).  The examiner however contends that it is generally noted that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Lincoln, 126 U.S.P.Q. 477, 53 U.S. P.Q. 40 (C.C.P.A. 1942); In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C. P.A. 1963); In re Lohr, 317 F.2d 388, 137 U.S.P.Q. 548 (C.C.P.A. 1963); In re Hoehsema, 399 F.2d 269, 158 U.S.P.Q. 598 (C.C.P.A. 1968); In re Wood, 582 F.2d 638, 199 U.S. P.Q. 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 U.S.P.Q.  148 (C.C.PA.A.  1977); Ex parte Fauque, 121    Given that applicant did not provide unexpected or unobvious results of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to substitute the “H” group to a “methyl”.
Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the compounds of Adler et al. since Adler teach similar compounds for the treatment of c-MET mediated diseases or disorders such as cancer.  Given the teachings of Adler et al., one of ordinary skill would have been motivated to formulate the compounds of Adler et al. with the reasonable expectation of providing a  composition that is effective in treating c-Met mediated diseases including cancer.  

		
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
11/06/2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.